Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 1 of 52




                 EXHIBIT I
        Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 2 of 52




                                Debbie Rankin
                                1300 NE 70th Street
                                Oklahoma City, OK 73111



July 11,2019



Howard K Berry
Berry Law Firm
1350 SW 89th Street
Oklahoma City, OK 73159

RE: Graves v Henley, Pennsylvania Manufacturers Indemnity Co, American Claims
Management Inc.
Case No. a-2018-2832


Dear Mr. Berry,

I have been retained to review and provide an opinion regarding the claim handling in the
above case by American Claims Management(ACM)and Pennsylvania Manufacturing
Indemnity Co.(PMI)and Old Republic with respect to the claim for underinsured motorist
benefits presented by Janet Graves. For the purposes of this report, I will consider the
companies as one entity and when referring to them will use ACM when referencing the
insurer.


QUALIFICATIONS


I have been a licensed adjuster in the state of Oklahoma since 1983. I was previously employed
by State Farm Insurance and worked there from 1983 until I retired in 2016. During the course
of my 33 year employment, I handled auto injury claims and was charged specifically with
investigating, evaluating and resolving claims. For almost half of my career, I evaluated only
UM/UIM claims. I have evaluated hundreds if not thousands of claims. I have trained claim
representatives with regard to handling UM/UIM claims. I have conducted classes in Oklahoma
UM/UIM handling in my capacity with State Farm. I received a Bachelor of Science degree from
the University of Oklahoma in 1981 in Law Enforcement/Criminal Justice. See attached CV.

STATEMENT OF FAaS

 1. Coverage and Policy Provisions:

 Pennsylvania Manufacturing Indemnity provided a policy of Commercial Insurance to Sac & Fox
 Nation of Stroud Oklahoma. The declaration page notes the policy period from 10-11-2016 to
Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 3 of 52
Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 4 of 52
Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 5 of 52
Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 6 of 52
Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 7 of 52
Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 8 of 52
Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 9 of 52
Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 10 of 52
Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 11 of 52
Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 12 of 52
Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 13 of 52
Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 14 of 52
Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 15 of 52
Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 16 of 52
        Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 17 of 52




Deborah C Rankin
_____________________________________
1300 NE 70th Street, Oklahoma City, OK 73111 / 405 831-2893 / drank12@cox.net

Experience

Injury Claim Specialist / State Farm Insurance / 1983 - 2016

Extensive claim experience handling complex injury claims, litigation claims, first party injury
claims including bad faith litigation claims. Specialized in handing first party Uninsured
Motorist claims primarily in Oklahoma. Prepared material and instructed other State Farm
claim personnel in handling Oklahoma Uninsured/Underinsured Motorist claims.

Licensed adjuster in the state of Oklahoma, with previous licenses in Arkansas, Louisiana,
Kansas, Missouri, Wyoming and New Mexico. Experience handling claims in Arkansas and
Kansas.

Member of Intercompany Arbitration Panel and Special Arbitration dealing with Auto claims
from various Oklahoma insurers.



Skills & Abilities

Critical Thinking

    •   Experience collecting and analyzing many types of data including insurance policies and
        coverage, medical reports, police reports and other evidence pertinent to liability and
        damage investigations.

Customer Service

    • Experience with daily customer contact resulting in the building of professional
        relationships with insureds, claimants, medical providers and attorneys resulting in
        timely and fair claim settlements.

Jurisdictional Knowledge of Oklahoma Law

    •   through handling of first party and litigation claims, attending depositions, mediations,
        arbitrations, internal instruction and working extensively with defense counsel,
       Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 18 of 52



       developed an understanding of Oklahoma law dealing with UM and the proper
       application of the law to claims.
   •   handled the most complex litigation claims with defense counsel

Leadership

   •   conducted in house presentations to instruct other claim representatives in UM/UIM
       law and its application.
   •   trained multiple new employees throughout my career
   •   utilized as a resource for claim handlers and claim management with regard to
       Oklahoma Uninsured Motorist law and claims handling.


Efficiency

   •   proactive in looking for efficiency opportunities in workflow, time and task management
       and prioritizing to increase service and timely claim settlement.

Education

Bachelor of Science / 1981 / University of Maryland/ Auburn University / University of
Oklahoma

   •   Major: Criminal Justice / Foreign language


Summary

I am passionate regarding Oklahoma Insurance law and its handling. Through years of
experience, I have development expertise and a reputation of competence, honesty and
fairness in the legal community. I wish to continue in an active role in the community assisting
the insurance community and utilizing my talents.
                                      Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 19 of 52
                                                                            2017
LARGE LOSS REPORT:
HENLEY “FULLY AT FAULT”
                               FEBRUARY                     MARCH                         APRIL                    MAY                      JUNE
HENLEY $100,000 INS       1 LEIKAM PHONE CALL         1 LEIKAM PHONE CALL         1 LEIKAM PHONE CALL    2 LEIKAM PHONE CALLS      1 LEIKAM PHONE CALL
GRAVES NOT NEGLIGENT      2 LEIKAM E-MAILS                                        1 LEIKAM E-MAIL        1 LEIKAM E-MAIL
GRAVES – 46
GRAVES $28,000 PER YEAR
                          1 LEIKAM LETTER                                         1 LEIKAM LETTER        2 LEIKAM LETTERS
WIFE OF 18 YEARS          PMIC OPENS FILE
2 LIVING PARENTS
                                                                                                         1 MATTHEISSEN E-MAIL
                                                                                                                                   1 MATTHEISSEN E-MAIL
3 CHILDREN                PMIC HIRES GOMEZ
$1,000,000 IN UM INS IS
                                                                                                         ECOMOMIST HIRED
AVAILABLE                 < LARGE LOSS REPORT
                          COMPLETED _______

         JULY                    AUGUST                   SEPTEMBER                      OCTOBER              NOVEMBER                 DECEMBER
2 LEIKAM PHONE CALLS      1 LEIKAM PHONE CALL         1 LEIKAM PHONE CALL                                                          1 LEIKAM PHONE CALL
                                                      GOMEZ – HUNT LETTER         LEIKAM NOTE IN
                                                                                  REPORT:
                                                      ECONOMIST - $660K
                                                                                  NON-ECONOMIC
LEIKAM - REPORT




                                                                            2018
     JANUARY                   FEBRUARY                     MARCH                         APRIL                    MAY                      JUNE
                                                      1 LEIKAM PHONE CALL         2 LEIKAM E-MAILS       1 LEIKAM E-MAIL           1 LEIKAM E-MAIL
                                                           (TO BERRY)
                                                                                  1 GOMEZ LETTER         1 GOMEZ LETTER
                                                      1 GOMEZ PHONE CALL                                                           PMIC HIRES SNORFF
LEIKAM - REPORT

                                                                                                                                   LEIKAM – REPORT


         JULY                    AUGUST                   SEPTEMBER                      OCTOBER              NOVEMBER                 DECEMBER

                                                      GOMEZ ACTUALLY OFFERS
PMIC DECIDES TO           1 MATTHEISSEN E-MAIL        $1 MILLION
OFFER $1 MILLION




                               KEY:             PHONE CALL (GREEN)        E-MAIL (RED)       LETTER (BLUE)         NOTE (PURPLE)
                        Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 20 of 52

                                                                                 January 2017                       February 2017

January 2017
           ^                                                           8    9    10   11   12   13   14   5    6    7     8    9    10   11
                                                                       IS   16   17   18   19   20   21   12   13   14    15   16   17   18
                                                                       22   23   24   25   26   27   28   19   20   21    22   23   24   25
                                                                       29   30   31                       26   27   28



SUNDAY         MONDAY           TUESDAY          WEDNESDAY        THURSDAY                      FRIDAY                SATURDAY

Jan 1,17       2               3                 4               5                              6                    7




8              9               10                11              12                             13                   14




15             16              17                18              19                             20                   21




22             23              24                25               26                            27                    28

                               ! NATHAN GRAVES
                               i     ACCIDENT^




29             30               31               Febl             2                             3                     4
Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 21 of 52
Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 22 of 52
Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 23 of 52
Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 24 of 52
Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 25 of 52
Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 26 of 52
Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 27 of 52
Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 28 of 52
Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 29 of 52
Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 30 of 52
Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 31 of 52
Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 32 of 52
Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 33 of 52
Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 34 of 52
Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 35 of 52
Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 36 of 52
Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 37 of 52
Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 38 of 52
Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 39 of 52
Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 40 of 52
Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 41 of 52
Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 42 of 52
Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 43 of 52
Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 44 of 52
Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 45 of 52
Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 46 of 52
Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 47 of 52
     Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 48 of 52
                                                                    Page 1 of 2


                           LAW SUMMARY

BURCH V. ALLSTATE
“AN UNINSURED MOTORIST CARRIER IS LIABLE FOR THE ENTIRE AMOUNT OF ITS
INSURED’S LOSS FROM THE FIRST DOLLAR UP TO THE UM POLICY LIMITS WITHOUT
REGARD TO THE PRESENCE OF ANY OTHER INSURANCE.”


BURCH V. ALLSTATE
“A UM CARRIER IS DIRECTLY AND PRIMARILY LIABLE TO ITS INSURED FOR THE ENTIRE
LOSS TO BE INDEMNIFIED: IT MUST SEEK RECOVERY OF PAID INDEMNITY THROUGH AN
EXERCISE OF ITS RIGHT TO SUBROGATION”.


BUZZARD V. FARMERS & BURCH V. ALLSTATE
“THE UM CARRIER MUST PROMPTLY INVESTIGATE, PLACE A VALUE ON THE DAMAGE
CLAIM AND PAY UM BENEFITS WITHOUT REGARD TO WHETHER LIABILITY BENEFITS
HAVE BEEN PAID.”


BUZZARD V. FARMERS 1991
“WHEN THE PRECONDITIONS FOR THE LOSS UNDER UNINSURED MOTORIST COVERAGE
EXISTS, AN UNINSURED MOTORIST CARRIER IS OBLIGATED TO PAY THE ENTIRE LOSS OF
ITS INJURED INSURED FROM THE FIRST DOLLAR UP TO THE POLICY LIMITS.”
“IF THE CLAIM EXCEEDS THE AMOUNT AVAILABLE UNDER THE LIABILITY POLICY, THE
UNDERINSURED MUST TAKE PROMPT ACTION TO DETERMINE WHAT PAYMENT IS DUE
AND MAY NOT DELAY THE PAYMENT OF BENEFITS UNTIL EXHAUSTION OF LIABILITY
LIMITS”


BUZZARD V. FARMERS 1991
“THE UNDERINSURER MAY NOT SAFELY AWAIT SETTLEMENT BETWEEN THE LIABILITY
INSURER AND THE INSURED. INSTEAD THE INSUROR MUST GO ABOUT THE BUSINESS
OF INVESTIGATING AND EVALUATING THE CLAIM. AN INSUROR IS READILY EQUIPT TO
MAKE SUCH A DETERMINATION AND TO ASSIGN A DOLLAR VALUE TO THE CLAIM”.
     Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 49 of 52
                                                                    Page 2 of 2

BUZZARD V. FARMERS 1991
“HOWEVER, IF THE UNDERINSURED DOES NOT CONDUCT AN INVESTIGATION, OR
AFTER INVESTIGATION, DETERMINES THAT THE LIKELY WORTH OF THE CLAIM EXCEEDS
THE LIABILITY LIMITS, PROMPT PAYMENT MUST BE OFFERED”.


BUZZARD V. FARMERS 1991
“OUR RULING FURTHERS THE PURPOSE OF UNDERINSURANCE BY PROVIDING QUICK
PAYMENT FOR AN INSURED’S LOSSES WHILE ALSO PROTECTING THE STATUTORY
RIGHTS OF THE INSUREROR TO BE RESPONSIBILITY ONLY FOR THE AMOUNT ABOVE THE
LIMITS OF LIABILITY.”


BARNES V. OKLAHOMA FARM BUREAU MUTUAL INS CO
“IT IS SIMPLY NOT ENOUGH THAT THE CARRIER FOR THE CARRIER TO SAY IT RELIED ON
THE ADVICE OF COUNSEL, HOWEVER UNFOUNDED, AND THEN EXPECT THAT VALID
CLAIMS FOR COVERAGE CAN BE DENIED WITH IMPUNITY PURSUANT TO SUCH ADVICE”.


TIMMONS V. ROYAL GLOBE (SEE FOOTNOTE 5 OF BARNES V. OKLAHOMA FARM
BUREAU)
“AN INSUROR CANNOT AVOID LIABILITY FOR BREACH OF THE DUTY OF GOOD FAITH
AND FAIR DEALING BY DELEGATING ITS RESPONSILITY TO AN INDEPENDENT
CONTRACTOR”.


BUZZARD V. FARMERS 1991
“THE CLAIM MUST BE PAID PROMPTLY UNLESS THE INSURER HAS A REASONABLE
BELIEF THAT THE CLAIM IS LEGALLY OR FACTUALLY INSUFFICIENT.”


MUSTAIN V. U S FIDELITY AND GUARANTEE COMPANY
 “THE INJURED UM INSURED IS ENTITLED TO SWIFT PAYMENT FROM THE UM INSURER
AND, IN THE ABSENCE OF A REASONABLE DISPUTE AS TO THE COVERAGE OR THE
AMOUNT OF DAMAGES, THE UM INSURER MAY NOT WITHHOLD PAYMENT TO ITS
INSURED ON THE SOLE BASIS THAT THE LIABILITY INSURANCE HAS NOT BEEN
EXHAUSTED.”
                         Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 50 of 52
                   OKLAHOMA
                   State Courts Network

                                                             Title 36. Insurance
^Oklahoma Statutes Citationized
 ^Tltle 36. Insurance
  ^Chapter 1 - Insurance Code
    ^{Article Article 12A-1 - Unfair Claims Settlement Practices Act
    ^Section 1250.5 - Acts by an Insurer Constituting an Unfair Claim Settlement Practice
Cite as: O.S. §,


Any of the following acts by an insurer, if committed in violation of Section 1250.3 of this title, constitutes an unfair claim settlement
practice exclusive of paragraph 16 of this section which shall be applicable solely to health benefit plans:

1. Falling to fully disclose to first party claimants, benefits, coverages, or other provisions of any Insurance policy or Insurance contract
when the benefits, coverages or other provisions are pertinent to a claim;

2. Knowingly misrepresenting to claimants pertinent facts or policy provisions relating to coverages at issue;

3. Failing to adopt and implement reasonable standards for prompt investigations of claims arising under its insurance policies or
insurance contracts;

4. Not attempting in good faith to effectuate prompt, fair and equitable settlement of claims submitted in which liability has become
reasonably clear;

5. Failing to comply with the provisions of Section 1219 of this title;

6. Denying a claim for failure to exhibit the property without proof of demand and unfounded refusal by a claimant to do so;

7. Except where there is a time limit specified in the policy, making statements, written or otherwise, which require a claimant to give
written notice of loss or proof of loss within a specified time limit and which seek to relieve the company of its obligations if the time limit
is not complied with unless the failure to comply with the time limit prejudices the rights of an insurer;

8. Requesting a claimant to sign a release that extends beyond the subject matter that gave rise to the claim payment;

9. Issuing checks or drafts in partial settlement of a loss or claim under a specified coverage which contain language releasing an
insurer or its insured from its total liability;

10. Denying payment to a claimant on the grounds that services, procedures, or supplies provided by a treating physician or a hospital
were not medically necessary unless the health insurer or administrator, as defined in Section 1442 of this title, first obtains an opinion
from any provider of health care licensed by law and preceded by a medical examination or daim review, to the effect that the services,
procedures or supplies for which payment is being denied were not medically necessary. Upon written request of a claimant, treating
physician, or hospital, the opinion shall be set forth in a written report, prepared and signed by the reviewing physician. The report shall
detail which specific services, procedures, or supplies were not medically necessary, in the opinion of the reviewing physician, and an
explanation of that conclusion. A copy of each report of a reviewing physician shall be mailed by the health insurer, or administrator,
postage prepaid, to the claimant, treating physician or hospital requesting same within fifteen (15)days after receipt of the written
request. As used in this paragraph,"physician" means a person holding a valid license to practice medicine and surgery, osteopathic
medicine, podiatric medicine, dentistry, chiropractic, or optometry, pursuant to the state licensing provisions of Title 59 of the Oklahoma
Statutes;

11. Compensating a reviewing physician, as defined in paragraph 10 of this subsection, on the basis of a percentage of the amount by
which a claim is reduced for payment;

12. Violating the provisions of the Health Care Fraud Prevention Act;
Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 51 of 52
                         Case 5:19-cv-00060-SLP Document 15-1 Filed 07/30/19 Page 52 of 52

              State Courts Network

                                                               Title 36. Insurance

^Oklahoma Statutes Citationized
 ^Title 36. Insurance
  ^Chapter 1 •Insurance Code
    ^|Artlcle Article 12A-1 - Unfair Claims Settlement Practices Act
    |i)Section 1250.7 - Acceptance or Denial of Claim
Cite as: 36 O.S.§ 1250.7(OSCN 2019)


A. Within sixty (60)days after receipt by a property and casualty insurer of properly executed proofs of loss, the first party claimant shall
be advised of the acceptance or denial of the claim by the insurer, or if further investigation is necessary. No property and casualty
insurer shall deny a claim because of a specific policy provision, condition, or exclusion unless reference to such provision, condition, or
exclusion is included in the denial. A denial shall be given to any claimant in writing, and the claim file of the property and casualty
insurer shall contain a copy of the denial. If there is a reasonable basis supported by specific information available for review by the
Commissioner that the first party claimant has fraudulently caused or contributed to the loss, a property and casualty insurer shall be
relieved from the requirements of this subsection, in the event of a weather-related catastrophe or a major natural disaster, as declared
by the Govemor,the Insurance Commissioner may extend the deadline imposed under this subsection an additional twenty(20)days.

B. If a claim is denied for reasons other than those described in subsection A of this section, and is made by any other means than
writing, an appropriate notation shall be made in the claim file of the property and casualty insurer until such time as a written
confirmation can be made.

C. Every property and casualty insurer shall complete investigation of a claim within sixty(60)days after notification of proof of loss
unless such investigation cannot reasonably be completed within such time. If such investigation cannot be completed, or if a property
and casualty insurer needs more time to determine whether a claim should be accepted or denied, it shall so notify the claimant within
sixty(60)days after receipt of the proofs of loss, giving reasons why more time is needed, if the investigation remains incomplete, a
property and casualty insurer shall, within sixty(60)days from the date of the initial notification, send to such claimant a letter setting
forth the reasons additional time is needed for investigation. Except for an investigation of possible fraud or arson which is supported by
specific information giving a reasonable basis for the investigation, the time for investigation shall not exceed one hundred twenty (120)
days after receipt of proof of loss. Provided, in the event of a weather-related catastrophe or a major natural disaster, as declared by the
Govemor,the Insurance Commissioner may extend this deadline for investigation an additional twenty(20)days.

D. Insurers shall not fail to settle first party claims on the basis that responsibility for payment should be assumed by others except as
may otherwise be provided by policy provisions.

E. Insurers shall not continue or delay negotiations for settlement of a claim directly with a claimant who is neither an attorney nor
represented by an attorney, for a length of time which causes the claimant's rights to be affected by a statute of limitations, or a policy or
contract time limit, without giving the claimant written notice that the time limit is expiring and may affect the claimant's rights. Such
notice shall be given to first party claimants thirty (30)days, and to third party claimants sixty(60)days, before the date on which such
time limit may expire.

F. No insurer shall make statements which indicate that the rights of a third party claimant may be impaired if a form or release is not
completed within a given period of time unless the statement is given for the purpose of notifying a third party claimant of the provision
of a statute of limitations.

G. if a lawsuit on the claim is initiated, the time limits provided for in this section shall not apply.

Historical Data
